LYONS, JUDGE:
This claim was originally filed in the name of Erie Insurance Exchange, subrogee of Joseph E. Martin and Goldie J. Martin, but when the evidence revealed that the Martins incurred a loss of $100.00, the claim was amended to add Joseph E. Martin and Goldie J. Martin, individually, as claimants.
On August 19, 1980, claimant’s insured, Joseph E. Martin, was driving his 1979 Ford Bronco on W. Va. Route 13 near Mannington, Marion County, West Virginia. A mudslide was present on the left side of the road, and respondent’s employees were clearing the slide. Claimant’s insured was in the second vehicle which was stopped in a line of traffic while the work proceeded. A flagman motioned the vehicles through, and as Mr. Martin drove by, the roadway on the right side gave way and the vehicle rolled over into a creek, totalling the vehicle. Mr. Martin testified that there was a tree limb or branch sticking out of the mud and only about seven feet of pavement from the edge of the slide to the edge of the road. He said that because of the limb, the passage was narrow, and the bank broke away as he tried to get by the slide. Several witnesses to the incident testified that there was only six to seven feet to travel through on the road.
Glen Wayne Laque, a physical damage appraiser for claimant, testified that the Bronco had a value of $6,177.50 before the accident. After the accident, the vehicle was sold by Erie Insurance Exchange *262for a salvage value of $1,097.50. Claimant paid its insureds $6,077.50 for the Bronco, as there was a $100.00 deductible on the vehicle.
After reviewing the testimony, it is the opinion of the Court that respondent was negligent in failing to provide sufficient room for the passage of the Martin vehicle on Route 13. This negligence was the proximate cause of the damages sustained. The Court, therefore, makes awards for the losses sustained.
Award of $4,980.00 to Erie Insurance Exchange, subrogee for Joseph E. Martin and Goldie J. Martin.
Award of $100.00 to Joseph E. Martin and Goldie J. Martin, individually.